COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Chris Wilmot v. Harry A. Bouknight, Junior

Appellate case number:    01-13-00738-CV

Trial court case number: 2010-00373

Trial court:              295th District Court of Harris County

Date motion filed:        April 17, 2015

Party filing motion:      Appellant, Chris Wilmot

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ __Evelyn V. Keyes________________________________
                      Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Justices Massengale and Brown voted to grant en banc reconsideration.

Date: July 28, 2015